Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Carl Reed on 02/10/2021.
The application has been amended as follows: 
In the claims: 
Claim 1-7 (Cancelled). 
 Claim 8. (Currently Amended) A process of preparing a catalyst for cracking of heavy hydrocarbons, wherein the process consists of: 
a) calcining clay having a surface area between 10-20 m2/g a temperature in a range of 300-950°C;
b) dispersing the calcined clay in about 10% hydrochloric acid solution at a temperature of about 85 °C under agitation for about 3 hours to obtain an acid treated clay;
c) filtering the acid treated clay and washing with demineralized water;
d) drying to obtain a modified clay;
e) preparing a slurry of the modified clay in water using 0.5 wt% dispersant ;

g) mixing the alumina slurry  with the slurry of modified clay to obtain a slurry having a pH of 2.5 and a solid content of 25%;
h) spray drying the slurry obtained in step (g) to obtain microspheres having average particle size of 85 microns;
i) calcining the spray dried microspheres at a temperature of 550°C for an hour to obtain the desired catalyst having an ABD (apparent bulk density) of 0.70g/cc and a surface area of 85m2/g.
Claim 9.	(Original)	The process according to claim 8, wherein the clay is selected from kaolinite, bentonite, illite, vermiculite, smectite, montmorillonite, sepiolite and hectorite. 
Claim 10.	(Cancelled)
Claim 11.	(Previously Presented)	The process according to claim 8, wherein the acid of step (f) is selected from nitric acid, formic acid or acetic acid. 
Claim 12-13.	(Cancelled)
Claim 14.	(Currently Amended) 	The process according to claim 8, wherein the dispersant is Tamol®, which is a neutral sodium salt of an arylsufonic acid.
Claim 15.	(Previously Presented) 	The process according to claim 8, wherein calcining the clay is carried out at a temperature of 950°C.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  applied closest prior arts Demmel (US5,288,739), Derolf et al. (US5,998,329), Reed et al. 2/g, then using 10% hydrochloric acid treating such calcined clay, then mixing with alumina slurry to forming desired catalyst as that of instantly claimed. 
Newly updated searches  identified pertinent reference Stamires to US6589902 disclosing a process for preparation of crystalline anion clay containing bodies comprising using acid to treat precursor mixture comprising aluminum (col. 4 lines 59-63), while Lim to US4206085  disclosing using formic acid, acetic acid to treat alumina (col. 2 lines 17-20, col. 4 lines 37-39, col. 5 lines 11-15). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure has been cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/Primary Examiner, Art Unit 1796